    Case 20-21460           Doc 29        Filed 12/05/20 Entered 12/05/20 01:19:40                          Desc Main
                                            Document Page 1 of 6





                                 UNITED STATES BANKRUPTCY COURT 
                                          DISTRICT OF UTAH
                                                  
,15(20-21460

'(%725 6 
 JENNIFER L. NORRIS




                                             CERTIFICATE OF SERVICE 

,KHUHE\FHUWLI\WKDWRQWKHIRUHJRLQJ
                                      December 05, 2020,                                 Trustee's Claims Report (Chapter 13)
ZDVHOHFWURQLFDOO\ILOHGZLWKWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI8WDKE\XVLQJWKH&0(&)
V\VWHP,IXUWKHUFHUWLI\WKDWWKHSDUWLHVRIUHFRUGLQWKLVFDVHDVLGHQWLILHGDIWHUWKHVLJQDWXUHOLQHLQWKHDWWDFKHG
1RWLFLQJ&HQWHU¶V&HUWLILFDWHRI6HUYLFHDUHUHJLVWHUHG&0(&)XVHUVDQGZLOOEHVHUYHGWKURXJKWKH&0(&)
V\VWHP

,KHUHE\FHUWLI\WKDWRQ,FDXVHGWREHVHUYHGDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJ
                                      December 4, 2020,
DVIROORZV
Trustee's Claims Report (Chapter 13)

0DLO6HUYLFHYLDWKH1RWLFLQJ&HQWHU±%\UHJXODUILUVWFODVV8QLWHG6WDWHVPDLOSRVWDJHIXOO\SUHSDLGDGGUHVVHGWR
WKRVHSDUWLHVVSHFLILHGLQWKH1RWLFLQJ&HQWHUV&HUWLILFDWH2I6HUYLFHIRXQGEHORZ


                                                   V/RQ$-HQNLQV7UXVWHH2IILFHRIWKH6WDQGLQJ&KDSWHU7UXVWHH
     Case 20-21460          Doc 29      Filed 12/05/20 Entered 12/05/20 01:19:40                    Desc Main
                                          Document Page 2 of 6


OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org

                           UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

IN RE:                                                 CASE NO: 20-21460
JENNIFER L. NORRIS
                                                       Chapter 13
                         Debtor
                                                       Hon. R. KIMBALL MOSIER

                                   TRUSTEE'S REPORT OF CLAIMS

        The court confirmed the Debtor's plan on May 19, 2020, and the bar dates for filing claims in this case have
now expired, and it appears that all claim issues have been resolved. As stated in the confirmation order, the
Trustee will only disburse on allowed claims provided for in the plan and for which a timely proof of claim was
filed. If the plan provides for a claim but no timely proof of claim has been filed, the Trustee will not disburse on
that claim, subject to direction from the court. Below is a list of all claims provided for by the confirmed plan
and/or for which a proof of claim was filed with a description of how such claims will be administered by the
Chapter 13 Trustee during the life of the plan.
    ABSENT A TIMELY FILED OBJECTION WITH THE BANKRUPTCY COURT, THE TRUSTEE WILL
           ADMINISTER CLAIMS IN THIS CASE PURSUANT TO THE LIST OF CLAIMS BELOW
        On or before January 04, 2021, any objection to the Trustee’s Report of Claims must be filed with the
bankruptcy court and served on the trustee. On or before January 04, 2021, you must also contact the Bankruptcy
Court to reserve a date and time when your objection will be heard by the Bankruptcy Judge and then give the
trustee notice of such hearing. If an objection is not both timely filed and noticed for a hearing, the Trustee’s Report
of Claims will become final and incorporated into the confirmation order, and it will control all disbursements by
the Chapter 13 trustee, subject to subsequent direction from the court.


Dated: 12/02/2020                                          LAJ /S/
                                                           LON A. JENKINS
                                                           CHAPTER 13 TRUSTEE
       Case 20-21460             Doc 29   Filed 12/05/20 Entered 12/05/20 01:19:40                      Desc Main
                                            Document Page 3 of 6


     Note: The following claims have Step Payments:
     Claim No. 2 NEVADA WEST FINANCIAL
        04/01/2020      09/30/2020                  $124.00
        10/01/2020      10/31/9999                  $239.00

     Claim No. 5 UTAH STATE TAX COMMISSION
        04/01/2020      06/30/2021                     $6.00
        07/01/2021      07/31/9999                    $12.00

                                                                              Claim                     Monthly      Interest
Claim
                                                                             Amount                     Payment       Rate
 No. Creditor Name                        Claim Description                                 Value
9        1ST CHOICE MONEY CENTER            UNSECURED                           $682.77         $0.00     Pro Rata         0.00
                                            MONEY LOANED
11       AMERICA FIRST CREDIT UNION         UNSECURED                          $1,958.33        $0.00     Pro Rata         0.00
                                            OVERDRAWN CHECKING
4        DOLLAR LOAN CENTER                 UNSECURED                          $1,014.90        $0.00     Pro Rata         0.00
                                            LOAN
10       INTERNAL REVENUE SERVICE           UNSECURED                          $1,017.35        $0.00     Pro Rata         0.00
                                            UNS TAX
10       INTERNAL REVENUE SERVICE           PRIORITY (NO unsecd. interest)      $557.24         $0.00     Pro Rata         0.00
                                            PRI TAX
14       JEFFERSON CAPITAL SYSTEMS, LLC     UNSECURED                           $898.11         $0.00     Pro Rata         0.00
                                            RETAIL
15       JEFFERSON CAPITAL SYSTEMS, LLC     UNSECURED                          $1,536.00        $0.00     Pro Rata         0.00
                                            PAYDAY LOAN
16       JEFFERSON CAPITAL SYSTEMS, LLC     UNSECURED                           $920.08         $0.00     Pro Rata         0.00
                                            CREDIT
         JUSTIN O. BURTON                   ATTORNEY FEE                       $3,250.00        $0.00     Pro Rata         0.00

8        MOUNTAINLAND COLLECTIONS, INC      UNSECURED                       $4,219.56           $0.00     Pro Rata         0.00
                                            SERVICES
2        NEVADA WEST FINANCIAL              VEHICLE SECD (PERMO level 17 $12,490.00        $12,490.00     $239.00          5.50
                                            2013 TOYOTA RAV4/PV=$12,49
2        NEVADA WEST FINANCIAL              UNSECURED                       $1,513.80           $0.00     Pro Rata         0.00
                                            Split Claim
13       OUTSOURCE RECEIVABLES MANAGE       UNSECURED                         $182.34           $0.00     Pro Rata         0.00
                                            SERVICES PERFORMED
17       RESURGENT CAPITAL SERVICES         UNSECURED                          $18.57           $0.00     Pro Rata         0.00
                                            MEDICAL
19       RESURGENT CAPITAL SERVICES         UNSECURED                         $797.36           $0.00     Pro Rata         0.00
                                            CREDIT
18       RESURGENT CAPITAL SERVICES         UNSECURED                          $18.57           $0.00     Pro Rata         0.00
                                            MEDICAL
3        RESURGENT CAPITAL SERVICES         UNSECURED                       $1,678.41           $0.00     Pro Rata         0.00
                                            CREDIT CARD
12       SELENE FINANCE                     DEFAULT ARREARAGE (PRORA $22,370.30            $22,370.30     Pro Rata         0.00
                                            MTG ARRS/PL=PRO RATA/AO
7        UHEAA                              UNSECURED                      $19,977.40           $0.00     Pro Rata         0.00
                                            STUDENT LOANS
1        UNIVERSITY OF UTAH HEALTH          UNSECURED                          $97.45           $0.00     Pro Rata         0.00
                                            MEDICAL
6        USA CASH SERVICES                  UNSECURED                       $1,886.14           $0.00     Pro Rata         0.00
                                            DEFERRED DEPOSIT
5        UTAH STATE TAX COMMISSION          UNSECURED                         $156.60           $0.00     Pro Rata         0.00
                                            UNS TAX
5        UTAH STATE TAX COMMISSION          PRIORITY (NO unsecd. interest)  $1,577.50           $0.00     Pro Rata         0.00
                                            PRI TAX
5        UTAH STATE TAX COMMISSION          SECURED (PERMO Level 17)          $645.13        $645.13        $6.00          4.00
                                            SEC TAX/P=PERMO @4%
20       VERIZON BY AMERICA INFOSOURCE      UNSECURED                         $219.02           $0.00     Pro Rata         0.00
                                            SERVICES RENDERED
21       Village at Canyonview Park         DEFAULT ARREARAGE (PRORA $2,069.45              $2,069.45     Pro Rata         0.00
                                            HOA ARRS/PL=PRO RATA
          Case 20-21460       Doc 29     Filed 12/05/20 Entered 12/05/20 01:19:40              Desc Main
                                           Document Page 4 of 6
                                       United States Bankruptcy Court
                                             District of Utah
In re:                                                                                  Case No. 20-21460
JENNIFER L. NORRIS                                                                      Chapter 13
         Debtor
                                         CERTIFICATE OF SERVICE
District/off: 1088-c           User: 563                    Page 1 of 3                   Date Rcvd: Dec 03, 2020
                               Form ID: TROC                Total Noticed: 68


Notice by first class mail was sent to the following persons/entities by the Noticing Center on
Dec 04, 2020.
db            JENNIFER L. NORRIS,    12529 SOUTH MAYAN STREET,     RIVERTON, UT 84096-2479
1             1ST CHOICE MONEY CENTER,     COLLECTIONS-LEGAL DEPT,     7210 SOUTH 900 EAST,
               MIDVALE, UT 84047-4489
2             1ST CHOICE MONEY CENTER,     4132 SOUTH REDWOOD ROAD,     SALT LAKE CITY, UT 84123-1134
3             AMERICA FIRST CREDIT UNION,     PO BOX 9199,    OGDEN, UT 84409-0199
4             AMERICAN INFOSOURCE LP,     AS AGENT FOR VERIZON,    PO BOX 4457,    HOUSTON, TX 77210-4457
5             ASHLEY FUNDING SERVICES, LLC,     RESURGENT CAPITAL SERVICES,     PO BOX 10587,
               GREENVILLE, SC 29603-0587
6             AT&T MOBILITY,    PO BOX 105503,    ATLANTA, GA 30348-5503
7             AT&T SERVICES,    ONE AT&T WAY, STE 3A104,     BEDMINSTER, NJ 07921-2694
8             CAPITAL ONE BANK,    ATTN: BANKRUPTCY DEPT,     PO BOX 30285,    SALT LAKE CITY, UT 84130-0285
9             CBE GROUP,    PO BOX 900,    WATERLOO, IA 50704-0900
10            CHECK CITY,    PO BOX 970183,    OREM, UT 84097-0183
12            COMENITY BANK,    BANKRUPTCY DEPARTMENT,     PO BOX 182125,    COLUMBUS, OH 43218-2125
13            CREDIT ONE BANK,    PO BOX 98873,    LAS VEGAS, NV 89193-8873
14            DOLLAR LOAN CENTER,    196 WEST 12300 SOUTH, 101,     DRAPER, UT 84020-8090
15            DOLLAR LOAN CENTER,    1789 W 7800 S,     WEST JORDAN, UT 84088-4017
16            EPIC (EMERGENCY PHY INTEGRATED CARE),      PO BOX 96398,    OKLAHOMA CITY, OK 73143-6398
17            EZ LOAN SERVICES,    C/O JEFFERSON CAPITAL SYSTEMS, LLC,      PO BOX 7999,
               SAINT CLOUD, MN 56302-7999
18            FASHION BUG,    PO BOX 182273,    COLUMBUS, OH 43218-2273
19            FINGERHUT,    PO BOX 1250,    SAINT CLOUD, MN 56395-1250
20            FIRST PREMIER BANK,    PO BOX 5524,    SIOUX FALLS, SD 57117-5524
21            GC SERVICES,    332 WEST HIGHWAY 190,     COPPERAS COVE, TX 76522
22            GRANGER MEDICAL CLINIC,     PO BOX 70658,    SALT LAKE CITY, UT 84170-0658
23            HASKINS JAMES, LLC,    6900 SOUTH 900 EAST, STE 240,      MIDVALE, UT 84047-5820
24            INTERMOUNTAIN HEALTHCARE,     PO BOX 27808,    SALT LAKE CITY, UT 84127-0808
25            IRS,   CENTRALIZED INSOLVENCY OPERATIONS,      PO BOX 7346,    PHILADELPHIA, PA 19101-7346
26            JEFFERSON CAPITAL SYSTEMS LLC,     PO BOX 7999,    SAINT CLOUD MN 56302-7999
28            JUSTIN O. BURTON,    RULON T. BURTON & ASSOC.,     6000 SOUTH FASHION BLVD.,     MURRAY, UT 84107-5436
29            LABORATORY CORPORATION OF AMERICA,     ATTN: BANKRUPTCY UNIT,     PO BOX 2240,
               BURLINGTON, NC 27216-2240
30            LAW OFFICES OF QUINN M. KOFFORD,     PO BOX 1425,    AMERICAN FORK, UT 84003-6425
31            LOANME, INC,    1900 SOUTH STATE COLLEGE BLVD, STE 300,      ANAHEIM, CA 92806-6152
32            LOWES/SYNCHRONY BANK,     ATTN: BANKRUPTCY DEPARTMENT,     PO BOX 965060,   ORLANDO, FL 32896-5060
33            LUNDBERG & ASSOCIATES,     3269 SOUTH MAIN STREET, STE 100,     SLC, UT 84115-3773
34            LVNV FUNDING, LLC,    RESURGENT CAPITAL SERVICES,     PO BOX 10587,    GREENVILLE, SC 29603-0587
35            MERRICK BANK,    RESURGENT CAPITAL SERVICES,     PO BOX 10368,    GREENVILLE, SC 29603-0368
36            MERRICK BANK,    PO BOX 660702,    DALLAS, TX 75266-0702
37            MOUNTAIN LAND COLLECTIONS, INC.,     PO BOX 1280,    AMERICAN FORK, UT 84003-6280
38            MR MONEY,    CORPORATE OFFICES,    1858 WEST 5150 SOUTH, STE 503,     ROY, UT 84067-3063
39            MR MONEY,    8392 SOUTH 700 EAST,    SANDY, UT 84070-0505
40            NEVADA WEST FINANICAL,     ATTN BANKRUPTCY DEPT,    PO BOX 94703,    LAS VEGAS NV 89193-4703
42            NIAGARA CREDIT SOLUTIONS,     1212 ABBOTT ROAD, STE D,     BUFFALO, NY 14218-1900
43            NORTH SHORE AGENCY,    270 SPAGNOLI ROAD, STE 110,     MELVILLE, NY 11747-3515
44            OUTSOURCE RECEIVABLES MANAGEMENT,     PO BOX 166,    OGDEN, UT 84402-0166
45            PEGGY NELSON,    ATTN STEWARD HEALTHCARE,     406 W SOUTH JORDAN PARKWAY,     SUITE 300,
               SOUTH JORDAN UT 84095-3956
46            PREMIER BANKCARD,    PREMIER/CSI-DEPT SDPR,     PO BOX 2208,    VACAVILLE, CA 95696-8208
47            PREMIER BANKCARD, LLC,     JEFFERSON CAPITAL SYSTEMS LLC ASSIGNEE,     PO BOX 7999,
               SAINT CLOUD MN 56302-7999
48            RESURGENT CAPITAL SERIVCES,     PO BOX 10368,    GREENVILLE, SC 29603-0368
49            RESURGENT CAPITAL SERIVCES,     PO BOX 10587,    GREENVILLE, SC 29603-0587
50            RIVERTON HOSPITAL,    3741 WEST 12600 SOUTH,     RIVERTON, UT 84065-7215
51            RUSHMORE LOAN MANAGEMENT SERVICES,     PO BOX 55004,     IRVINE, CA 92619-5004
52            RUSHMORE LOAN MANAGENT SERVICES,     PO BOX 55004,    IRVINE, CA 92619-5004
53            SAGE CAPITAL RECOVERY,     1040 KINGS HIGHWAY NORTH,     CHERRY HILL, NJ 08034-1908
54            SALT LAKE COUNTY TREASURER,     ATTN: RAY LANCASTER,     2001 SOUTH STATE STREET, #N1200,
               SALT LAKE CITY, UT 84190-0001
55            SCOTT CHRISTENSEN, MD,     C/O OUTSOURCE RECEIVABLES MANAGEMENT,     1349 WASHINGTON BLVD,
               OGDEN, UT 84404-5744
57            SMITH KNOWLES, P.C.,     2225 WASHINGTON BLVD, STE 200,     OGDEN, UT 84401-6887
58            SOUTHRIDGE PEDIATRICS,     3723 WEST 12600 SOUTH, STE 330,     RIVERTON, UT 84065-7309
59            SUMMIT UROLOGY,    5323 SOUTH WOODROW STREET, #203,      MURRAY, UT 84107-5851
60            SYNCHRONY BANK,    CARE OF PRA RECEIVABLES MANAGEMENT, LLC,      PO BOX 41021,
               NORFOLK, VA 23541-1021
61            THE CASH STORE CORPORATE OFFICE,     1901 GATEWAY DRIVE, STE 200,     IRVING, TX 75038-2425
62            UHEAA,    PO BOX 145108,    SALT LAKE CITY UT 84114-5108
65            USA CASH SERVICES,    1752 COMBE ROAD, STE 1,     OGDEN, UT 84403-5069
66            USTC,    ATTN: BANKRUPTCY UNIT,    210 NORTH 1950 WEST,     SALT LAKE CITY, UT 84134-7040
67            UTAH VISION DEVELOPMENT CENTER,     3672 S SOUTH JORDAN PARKWAY, #103,     SOUTH JORDAN, UT 84009
68            VERIZON,    BY AMERICAN INFOSOURCE AS AGENT,     PO BOX 4457,    HOUSTON, TX 77210-4457
69            VERIZON WIRELESS,    BANKRUPTCY ADMINISTRATION,     500 TECNOLOGY DRIVE, STE 500,
               WELDON SPRINGS, MO 63304-2225
             Case 20-21460            Doc 29        Filed 12/05/20 Entered 12/05/20 01:19:40                         Desc Main
                                                      Document Page 5 of 6


 District/off: 1088-c                  User: 563                           Page 2 of 3                          Date Rcvd: Dec 03, 2020
                                       Form ID: TROC                       Total Noticed: 68


 70                VILLAGE AT CANYONVIEW PARK,   561 WEST 200 SOUTH,   SALT LAKE CITY, UT 84101-1116
 71                WAKFIELD & ASSOCIATES,   PO BOX 50250,   KNOXVILLE TN 37950-0250
 72                WEBBANK,   6250 RIDGEWOOD ROAD,   SAINT CLOUD, MN 56303-0820
 73                WILMINGTON SAVINGS FUND SOCIETY, FSB,   SELENE FINANCE, LP,
                    9990 RICHMOND AVENUE, SUITE 400 SOUTH,   HOUSTON, TEXAS 77042-4546

 Notice by electronic transmission was sent to the following persons/entities by the Noticing Center.
 NONE.                                                                                       TOTAL: 0

               ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
 11               CHEMLAWN,   C/O TRANSWORLD SYSTEMS,    7050 UNION PARK CENTER, #575,   RETURNED MAIL--99999
 56               SEARS/CITIBANK,   PO BOX 6275,    RETURNED MAIL--99999
 63               UNIVERSITY OF UTAH HEALTH
 64               UNIVERSITY OF UTAH HEALTH
 74               WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A
 27*              JEFFERSON CAPITAL SYSTEMS LLC,    PO BOX 7999,   SAINT CLOUD MN 56302-7999
 41*              NEVADA WEST FINANICAL,    ATTN BANKRUPTCY DEPT,   PO BOX 94703,   LAS VEGAS NV 89193-4703
                                                                                                 TOTALS: 5, * 2




I, Joseph Speetjens, declare under the penalty of perjury that I have sent the document specified in the Form ID field of this Certificate of
Service to the above listed entities in the manner shown, and prepared the Certificate of Service and that it is true and correct to the best
of my information and belief.




Date: Dec 04, 2020                                       Signature:
         Case 20-21460       Doc 29     Filed 12/05/20 Entered 12/05/20 01:19:40           Desc Main
                                          Document Page 6 of 6


District/off: 1088-c         User: 563                   Page 3 of 3                   Date Rcvd: Dec 03, 2020
                             Form ID: TROC               Total Noticed: 68


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 05, 2020 at the address(es) listed below:
nef           LON JENKINS TR
nef           UNITED STATES TRUSTEE
                                                                                            TOTAL: 2
